





    
AGREEMENT REGARDING
PHILLIPS EDISON LIMITED PARTNERSHIP
RESTRICTED MANAGEMENT UNITS AND
PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P. PHANTOM UNITS


Phillips Edison Limited Partnership (the “Company”) has granted [NAME]
(“Employee”) restricted management units of the Company (the “RMUs”) pursuant to
the Phillips Edison Limited Partnership Restricted Unit Award Plan. Upon the
closing of the transactions contemplated by that certain Contribution Agreement
by and among Phillips Edison Grocery Center REIT I, Inc. (“NTR1”), Phillips
Edison Grocery Center Operating Partnership I, L.P. (the “Operating
Partnership”) and the other parties thereto dated as of May 18, 2017 (the
“Closing”), the Operating Partnership has agreed to grant Employee three Phantom
Units (as defined below) in exchange for each RMU the Employee agrees to cancel
pursuant to this Agreement. Employee, the Company and the Operating Partnership
agree as follows:
1.Effective as of the Closing, Employee agrees that all of his or her RMUs are
terminated and cancelled and waives all further rights to the RMUs. Employee
acknowledges and agrees that Exhibit A contains an accurate and complete list of
each of Employee’s RMUs, the vesting date of such RMUs and any other applicable
terms of such RMUs. Employee confirms that he/she has no other rights to RMUs
other than those set forth on Exhibit A.
2.Effective as of the Closing, the Operating Partnership hereby grants to
Employee three (3) Phantom Units in exchange for each RMU so cancelled upon the
same vesting schedule and other terms as were applicable to the RMU as set forth
on Exhibit A. A “Phantom Unit” represents the right of the Employee to receive
from the Operating Partnership cash equal to the fair market value of one
partnership unit in the Operating Partnership upon vesting, as well as, the
right to receive in cash the equivalent of any dividend payable on one unit in
the Operating Partnership at the same time as dividends are payable upon the
units in the Operating Partnership, regardless of whether the Phantom Unit is
vested.
3.Employee acknowledges and agrees that he/she understands the difference
between the RMUs and Phantom Units and the financial implications associated
with the cancellation of the RMUs in exchange for Phantom Units.
4.This Agreement may be executed in any number of counterparts and may be
delivered by facsimile or electronically, each of which will be deemed to be an
original, but all of which together are deemed to be one and the same
instrument. Facsimile, pdf, jpeg signature will have the same legal effect as
originals.
5.This Agreement is to be interpreted and enforced under the laws of the State
of Ohio, without regard to conflict of law principles. Any proceedings to
resolve disputes arising out of this Agreement are to be brought only in the
State of Ohio and each of the parties consent to the jurisdiction of the federal
or state courts, as applicable, sitting in Cincinnati, Ohio. Each of the parties
waives and agrees not to assert as a defense that such courts are inconvenient
or not appropriate.
[Signature Page Immediately Following]





--------------------------------------------------------------------------------





PHILLIPS EDISON LIMITED PARTNERSHIP

By: Phillips Edison & Company, Inc.,
its general partner

By: /s/ Jeffrey S. Edison 
      Jeffrey S. Edison

Date: October 4, 2017








Employee




______________________________________

Date:


PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P.


By: Phillips Edison Grocery Center
OP GP I LLC, its general partner

By: /s/ Devin I. Murphy 
      Devin I. Murphy


Date: October 4, 2017
 






--------------------------------------------------------------------------------







Exhibit A


RMU Grant Date
RMUs
Phantom Units
Vesting and Payment Terms
 
[Ÿ]
[Ÿ]
 








